 CITY MARKETS469City Markets, Inc. and Juanita Larson, Terry Paul-son, Larry D. Beckwith, John 0. Price, WilliamPortouw, Petitioner and United Food and Com-mercial Workers, Local No. 7. Cases 27-RD-614, 27-RD-617, 27-RD-619, and 27-RD-62214 December 1984DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn petitions duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer Michael J. Belo. Followingthe hearing and pursuant to Section 102.67 of theBoard's Rules and Regulations, the Regional Direc-tor for Region 27 transferred this case to the Boardfor decision. The Employer and the Union filedbriefs.On the entire record in this case, the Board finds1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Union is a: labor organization which wascertified as the majority representative of certain ofthe Employer's employees.3.A question of representation affecting com-merce exists within the meaning of Section 9(c)and Section 2(6) and (7) of the Act.The Employer is a Colorado corporation en-gaged in the retail sale of groceries in Colorado,Utah, and Wyoming. The Union is the certifiedbargaining representative of four separate geo-graphical units of the Employer's employees inColorado. One unit encompasses the Employer'sstores in Grand Junction and Clifton, one the storein Steamboat Sprinks, one the store in Aspen, andone the store in Glenwood Springs. The Union andthe Employer were parties to a separate collective-bargaining contract for each location, all of whichexpired on 4 September 1982. When the old con-tracts expired, the parties were bargaining over theterms of new contracts but had not yet reachedagreement.Between 7 September and 8 November 1982 de-certification petitions were filed by employees fromeach of the four Colorado units. Meanwhile, as aresult of charges filed by the Union, the GeneralCounsel issued a complaint on 15 October 1982 al-leging, inter alia, that since 5 September 1982 theEmployer had been violating Section 8(a)(5) of theAct by conditioning its contract offer on employ-ees' refraining from engaging in protected activitysuch as handbilling and picketing. By letters dated.19 October 1982 the Regional Director informedthe Petitioners from the Aspen, Steamboat Springs,and Grand Junction units that their petitions werebeing dismissed because the alleged violation ofSection 8(a)(5), unremedied at the time the peti-tions were filed, precluded the finding of •a. questionconcerning representation. The letters further in-formed the Petitioners that the petitions were sub-ject to reinstatement if appropriate upon their ap-plication after the disposition of the unfair laborpractice allegations. An identical letter was sent tothe Petitioner from the Glenwood Springs unit on16 November 1982.The Union and the Employer continued to nego-tiate over new contracts while the unfair laborpractice allegations were pending. On 16 February1983 they entered into collective-bargaining agree-ments covering each of the four units. The agree-ments were to be effective retroactively from 5September 1982-and to expire on 1 March 1986.After the agreements were executed, the Unionrequested withdrawal of the charges,that promptedthe 15 October 1982 complaint. The Regional Di-rector approved the withdrawal of the charges anddismissed the complaint on 21 March 1983. There-after, on various dates in March, April, and May1983 the Petitioners from all four of the above-de-scribed units asked the Regional Director to rein-state their petitions.The Union contends that the current and validcollective-bargaining agreements executed on 16February 1983 prevent the subsequently requestedreinstatement of the decertification petitions underthe Board's discretionary contract-bar doctrine.'The Board has established the general rule thatwhere, as here, a contract of definite duration is re-duced to writing and executed by both parties, itwill act as a bar for up to 3 years of its term to anelection petition filed by an employee or rivalunion after the contract is executed. General CableCorp., 139 NLRB 1123 (1962); Appalachian ShaleProducts Co., 121 NLRB 1160 (1958); Pacific CoastAssn. of Pulp Manufacturers, 121 NLRB 990 (1958).If, on the other hand, a petition is filed before theexecution date of a Contract effective either imme-diately or retroactively and is otherwise timely, thecontract subsequently entered into will not bar theprocessing of the petition and the holding of anelection. Deluxe Metal Furniture Co., 121 NLRB995 (1958). If the incumbent union prevails in theelection held, any contract executed with the em-ployer will be valid and binding; but if the union' The Board has held that in circumstances in which a contract willnormally act as a bar It will be disabled from doing so if, for example, Itdoes not .contain substantial terms and conditions of employment or em-brace an appropriate unit The parties do not contend that the contractsin themselves lack the reciuisites established by the Board for valid con-tract-bars273 NLRB No. 71 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDloses, the contract will be null and void. See RCADel Caribe, Inc., 262 NLRB 963 (1982) (certifica-tion petition filed by rival union) (same rule appliedto decertification petitions in Dresser Industries, 264NLRB 1088 (1982)).Here, the decertification petitions were timelywhen originally filed according to the Board's con-tract-bar rules. Each was filed after the prior con-tracts had expired and before the new contractswere executed. The new contracts therefore wouldnot normally act as a bar to the petitioned-for elec-tions. The Union urges, however, that the newcontracts do operate as a bar to the elections be-cause they were executed after the Regional Direc-tor had dismissed the petitions and before the re-quests for reinstatement were made; in otherwords, during the hiatus in the processing of thepetitions caused by the Regional Director's deter-mination that, in view of the pending unfair laborpratice litigation, no question concerning represen-tation could exist. We, reject the Union's contentionbecause it attributes undue significance to the Re-gional Director's dismissal of the petitions here.As the Union points out, the Regional Directordismissed the petitions pursuant to the Board's"blocking charge" policy as exemplified by BigThree Industries, 201 NLRB 197 (1973). In thatcase the Board weighed the right of employeesunder Section 9(c) of the Act to decertify theirbargaining representative against the employer'sobligation to bargain in good faith. The Board con-cluded that where a complaint has issued allegingthat the employer has refused to bargain in viola-tion of Section 8(a)(5) of the Act and the appropri-ate remedy if the allegation be proved is an affirm-ative bargaining order, the employees' opportunityto decertify the union must be postponed pendinglitigation of the bona fides of the employer's bar-gaining efforts in order to preserve the orderlyprocedure of collective bargaining contemplated bythe Act. Accordingly, the Board will sustain theRegional Director's dismissal of a decertificationpetition in the face of unremedied refusal-to-bar-gain charges under its authority granted by Section9(c) of the Act to determine if a question of repre-sentation warranting an election exists. The Re-gional Director's dismissal of an election petition inthese circumstances does not operate as a determi-nation that the petition itself is defective, i.e., that itdoes not raise a real question concerning represen-tation because, for example, it lacks a sufficientshowing of interest or is tainted by employer sup-port. It merely indicates that the petitioner mustawait the outcome of the unfair labor practice liti-gation, at which time he is entitled to request rein-statement of the petition, and that there is no pointin processing the petition further because the dispo-sition of the alleged violation of Section. 8(a)(5) ofthe Act may lead to the issuance of an affirmativebargaining order which would preclude an electionfor a certain period of time in any event. A dismis-sal of this kind does not in itself extinguish the em-ployee right to an election invoked by the timelyfiling of a valid decertification petition.2The unfair labor practice proceedings in anticipa-tion of which the Regional Director dismissed thepetitions will not take place since the charges havebeen withdrawn and the complaint dismissed.Moreover, the Employer and the Union have re-turned to the bargaining table and agreed uponnew contracts. The countervailing considerationsthat compelled the Board to sustain the dismissal ofthe decertification petition' in Big Three Industriesare thus no longer present.3 Therefore, in accordwith the Board's avowed intent to process validpetitions and conduct elections as expeditiously aspossible, RCA Del Caribe and Dresser Industries, wewill direct reinstatement of the petitions and theholding of elections in each of the designatedunits.42 The Union contends that the Regional Director's determination thatno question concerning representation existed became final upon the fail-ure of the Petitioners to request review of the dismissal of their petitionsThe Union thus seeks to equate the requests for reinstatement with theuntimely filing of new petitions after the current contracts were executedWhile the Union's contention that the dismissals were final would be cor-rect had the petitions been dismissed on their ments, there is no require-ment that the Petitioners here request such review in order to preservetheir ultimate right to request reinstatement of their petitions followingthe unfair labor practice proceedings Moreover, for the purpose of ap-plying the Board's contract-bar rules the original filing date of a petitionwill control where the petition is dismissed on its merits and later rein-stated pursuant to a favorable ruling on appeal Deluxe Metal Furniture,supra at 1001 A fortiori, the original filing date of a petition which isdismissed subject to reinstatement after blocking charges have been re-solved, as were the petitions here, controls in determining timeliness- 3 Member Zimmerman finds no merit in the Union's contention thatthe withdrawn complaint precludes reinstatement of the petitions TheUnion argues that the complaint alleging a violation of Sec 8(a)(5) in-volved a substantive refusal to bargain Therefore, it urges that it is im-possible to say whether absent the Employer's refusal to bargain a collec-tive-bargaining agreement would have been signed prior to the filing ofthe petitions The chief difficulty with the Union's position is that it ineffect urges the Board to find that 8(a)(5) allegations are meritorioussolely on the basis that the Regional Director Issued a complaint TheUnion has withdrawn the charge, as a result the complaint has been dis-missed, and no evidence has been presented indicating that the Employerengaged in conduct which would require a finding that the petitionsshould not be processed In these circumstances I find no basis for con-cluding that the Employer engaged in unfair labor practices which pre-clude reinstating the petitions4 Member Hunter agrees with his colleagues that the circumstances ofthis case warrant reinstatement of the petitions In doing so, however, hedoes not pass on the continued viability of the Board's decision in BigThree IndustriesThe parties stipulated at the hearing on the requests for reinstatementthat, should an election be directed, the four existing single location unitsas described in the documents comprising the collective-bargaining agree-ments entered Into on 16 February 1983 are appropriate units CITY MARKETS471[Direction of Elections omitted from publica-tion.]CHAIRMAN DOTSON, concurring.The Employer contends that RCA Del Caribe,Inc., 262 NLRB 963 (1982), is controlling. Thatcase holds that an employer must continue to bar-gain with an incumbent union after a representationpetition is filed, but should the parties execute acontract, its Validity will rest on the outcome ofthe petitioned-for election. The same rule was ap-plied to the filing of a decertification petition inDresser Industries, 264 NLRB 1088 (1982). While Ido not pass on the wisdom of the rule in RCA DelCaribe and Dresser, which effectively converts aBoard-conducted representation election into a rati-fication vote on an existing contract, I do agreewith my colleagues that the circumstances here donot deprive the petitioning employees of their pre-rogative under Sections 7 and 9(c) of the Act to in-dicate in a secret-ballot election whether the Unioncontinues to be the majority representative. I there-fore concur in the reinstatement of the decertifica-tion petitions and the direction of prompt elections.